DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment 2 (Fig. 4), Claims 1-4 and 6-18, in the reply filed on 18 February 2021 is acknowledged. Claims 1-4 and 6-18 are considered for examination and claim 5 is withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cygan et al. [U.S. Patent No. 5015972].

a body (e.g., comprising layers 100, 300, 500 and 600);
a coil portion (e.g., 201, 203, 401, column 2, lines 29-32) embedded in the body and including a coil pattern (e.g., 401) having a trench (e.g., coil portion 401 with trench 405, column 3, lines 4-8, Fig. 1a) formed therein; and
external electrodes (e.g., 407, 408, column 2, lines 41-42, Fig. 1a) electrically connected to the coil portion (401).
Regarding claim 3, Cygan discloses the coil pattern (e.g., 401, Fig. 1a) includes a plurality of trenches 405 including the trench, and the plurality of the trenches are formed in a plurality of different regions (e.g., different segments of the rectangular coil pattern) of the coil pattern.
Regarding claim 4, Cygan discloses the plurality of trenches 405 are disposed in symmetrical locations with respect to a center line of a width direction of the body along a length direction of the body (see Fig. 1a).
Regarding claim 8, Cygan discloses the trench (e.g., 405) is filled with a material constituting the body (e.g., glass material, column 2, lines 27-28).
Regarding claim 9, Cygan discloses further comprising an insulating layer (e.g., layer 300) covering the coil pattern 405,
wherein the trench is filled with a material (e.g., glass) constituting the insulating layer 300.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygan et al. [U.S. Patent No. 5015972].
Regarding claim 10, Cygan discloses the instant claimed invention discussed above except for a depth of the trench is a half or less of a thickness of the coil pattern.
However, Cygan discloses in column 6, lines 49-53 that grooves on support member 102 is partially filled conductive materials (e.g., 104, 108) for formation of coil pattern.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a depth of the trench is a half or less of a thickness of the coil pattern, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 .

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygan in view of Erturk et al. [U.S. Patent No. 9230725].
Regarding claim 2, Cygan discloses the coil pattern has a plurality of turns (e.g., comprising coil turns 201, 203, 401, Fig. 1a),
the coil pattern (e.g., 401) includes a plurality of trenches including the trench (e.g., plurality of 405).
Cygan discloses the instant claimed invention discussed above except for the plurality of the trenches are formed in the plurality of the turns of the coil pattern, and
trenches of the plurality of the trenches are aligned with each other in adjacent turns of the plurality of the turns of the coil pattern.
Erkturk discloses plurality of trenches (e.g., 106, column 3, lines 7-15), Figure 9) formed in plurality of the turns of coil pattern, and
trenches 106 of the plurality of the trenches are aligned (e.g., diagonally aligned in a 2 to 3 trenches each aligned segment) with each other in adjacent turns of the plurality of the turns of the coil pattern.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have trenches in plurality of turns as taught by Erkturk to the coil of Cygan to provide uniform current density among inner and outer coil patterns for an improved coil performance.

each trench of the plurality of trenches extends through all turns of the plurality of turns of the coil at locations aligned with each other.
Erturk discloses coil includes a plurality of turns (e.g., 104, Fig. 2 and 9) and
each trench of plurality of trenches 106 (column 3, lines 13-15) extends through all turns of the plurality of turns of the coil at locations aligned with each other (e.g., diagonally aligned in a 2 to 3 trenches each aligned segment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have trenches in plurality of turns aligned with each other as taught by Erkturk to the coil of Cygan to provide uniform current density among inner and outer coil patterns for an improved coil performance.

Claim 6, 7, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygan in view of Herbert et al. [U.S. Patent No. 7948346].
Regarding claim 6, Cygan discloses further comprising a support member (e.g., 300, 500, Fig. 1a) supporting the coil pattern.
Cygan discloses the instant claimed invention discussed above except for the trench is formed in one surface of the coil pattern opposing a surface of the coil pattern facing the support member.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have trench formed in one surface of coil pattern as taught by Herbert to the coil pattern of Cygan to provide a coil device formed with less step in manufacturing by not performing etching after fully forming a coil pattern and saves materials in the process by partially filling a pattern groove instead.
Regarding claim 7, Cygan discloses the coil portion includes a plurality of coil patterns (e.g., comprising 201, 203, 401) including the coil pattern 401, and the plurality of coil patterns are disposed on opposite surfaces of the support member (e.g., 300, see Figure 1a).
Regarding claim 13, Cygan discloses a coil component (column 2, lines 24-33, Figure 1a) comprising:
a support member (e.g., comprising 300, 500); and
a coil  (e.g., 401) disposed on a surface of the support member 500,
wherein the coil includes a plurality of trenches (e.g., 405).
Cygan discloses the instant claimed invention discussed above except for the trenches disposed in a surface of the coil facing away from the support member.
Herbert discloses coil (e.g., coil of inductor 600, Fig. 6B) has trenches disposed in a surface of the coil facing away from support member 102.

Regarding claim 18, Cygan discloses an insulating layer 300 comprising an insulating material (e.g., glass, column 2, lines 26-28),
wherein the coil 402 is embedded in the insulating layer, and the insulating layer extends into the trenches 405 of the plurality of trenches.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygan et al. [U.S. Patent No. 5015972] in view of Kim et al. [U.S. Pub. No. 2015/0155084 A1].
Regarding claim 11, Cygan discloses the instant claimed invention discussed above except for an aspect ratio of the coil pattern is 3 to 20.
Kim discloses an aspect ratio of the coil pattern 21 is about 3 to 12 [Paragraph 0061]. This aspect ratio is within the required aspect ratio of 3 to 20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a coil pattern with an aspect ratio of 3 to 12 as taught by Kim to the coil pattern of Cygan to provide an inductive device with a high aspect ratio for a decrease in DC current resistance.
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygan in view of Herbert as applied to claim 13 above, and further in view of Kim et al. [U.S. Pub. No. 2015/0155084 A1].
Regarding claim 17, Cygan in view of Herbert discloses the instant claimed invention discussed above except for a body comprising a magnetic material dispersed in a resin,
wherein the coil is embedded in the body, and the body extends into the trenches of the plurality of trenches.
Kim discloses a body comprising a magnetic material dispersed in a resin, wherein coil is embedded in the body [Paragraph 0008-0009].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil embedded in magnetic material with resin as taught by Kim to the coil structure of Cygan in view of Herbert to provide a simpler manufacturing process of encapsulating the coil component for an excellent DC bias characteristic and improved the inductance value.
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim 14 recites, inter alia, 
the coil has a thickness measured orthogonally to the surface of the support member, and a width measured orthogonally to the thickness, and
each trench of the plurality of trenches extends through a partial thickness of the coil and through an entire width of the coil.
The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837